 1                                                     THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
     ALICIA ARCHER, an individual,                            CASE NO. C19-1979-JCC
10

11                              Plaintiff,                    ORDER
            v.
12
     SONY INTERACTIVE ENTERTAINMENT,
13   a foreign limited liability corporation, and
     SUCKER PUNCH PRODUCTIONS, a foreign
14
     limited liability corporation,
15
                                Defendants.
16

17
            Pursuant to the parties’ stipulation and proposed order (Dkt. No. 12), the Court ENTERS
18
     the following order regarding the discovery of electronically stored information (“ESI”):
19
     A.     General Principles
20
            1.      An attorney’s zealous representation of a client is not compromised by conducting
21
     discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
22
     in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
23
     contributes to the risk of sanctions.
24
            2.      As provided in Local Civil Rule 26(f), the proportionality standard set forth in Fed.
25
     R. Civ. P. 26(b)(1) must be applied in each case when formulating a discovery plan. To further
26


     ORDER
     C19-1979-JCC
     PAGE - 1
 1   the application of the proportionality standard in discovery, requests for production of ESI and

 2   related responses should be reasonably targeted, clear, and as specific as possible.

 3           B.        ESI Disclosures

 4           Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each

 5   party shall disclose:

 6           1.        Custodians. The five custodians most likely to have discoverable ESI in their

 7   possession, custody, or control. The custodians shall be identified by name, title, connection to

 8   the instant litigation, and the type of the information under the custodian’s control.
 9           2.        Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared

10   drives, servers), if any, likely to contain discoverable ESI.

11           3.        Third-Party Data Sources. A list of third-party data sources, if any, likely to

12   contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud

13   storage) and, for each such source, the extent to which a party is (or is not) able to preserve

14   information stored in the third-party data source.

15           4.        Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

16   (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

17   data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

18           5.        Foreign data privacy laws. Nothing in this Order is intended to prevent either party

19   from complying with the requirements of a foreign country’s data privacy laws, e.g., the European

20   Union’s General Data Protection Regulation (GDPR) (EU) 2016/679. The parties agree to meet

21   and confer before including custodians or data sources subject to such laws in any ESI or other

22   discovery request.

23   C.      ESI Discovery Procedures

24           1.        On-site inspection of electronic media. Such an inspection shall not be required

25   absent a demonstration by the requesting party of specific need and good cause or by agreement

26   of the parties.


     ORDER
     C19-1979-JCC
     PAGE - 2
 1          2.      Search methodology. The parties shall timely confer to attempt to reach agreement

 2   on appropriate search terms and queries, file type and date restrictions, data sources (including

 3   custodians), and other appropriate computer- or technology-aided methodologies, before any

 4   search effort is undertaken. The parties shall continue to cooperate in revising the appropriateness

 5   of the search methodology.

 6                  a.      Prior to running searches:

 7                          i.      The producing party shall disclose the data sources (including

 8   custodians), search terms and queries, any file type and date restrictions, and any other
 9   methodology that it proposes to use to locate ESI likely to contain responsive and discoverable
10   information. The producing party may provide unique hit counts for each search query.
11                          ii.     The requesting party is entitled to, within 14 days of the producing
12   party’s disclosure, add no more than 10 search terms or queries to those disclosed by the
13   producing party absent a showing of good cause or agreement of the parties.
14                          iii.    The following provisions apply to search terms / queries of the
15   requesting party. Focused terms and queries should be employed; broad terms or queries, such
16   as product and company names, generally should be avoided. A conjunctive combination of
17   multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count as
18   a single search term. A disjunctive combination of multiple words or phrases (e.g., “computer”

19   or “system”) broadens the search, and thus each word or phrase shall count as a separate search

20   term unless they are variants of the same word. The producing party may identify each search

21   term or query returning overbroad results demonstrating the overbroad results and a counter

22   proposal correcting the overbroad search or query. A search that returns more than 250 unique

23   documents, excluding families, is presumed to be overbroad.

24                  b.      Nothing in this order limits the producing party’s ability to review the

25   search results for responsiveness, privilege, and confidentiality prior to production.

26


     ORDER
     C19-1979-JCC
     PAGE - 3
 1             3.   Format. The producing party shall produce ESI in either the format set forth in

 2   Exhibit A or as follows:

 3                  a.       ESI will be produced to the requesting party with searchable text, in a

 4   format to be decided between the parties. Acceptable formats include, but are not limited to, native

 5   files, multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs (only

 6   with load files for e-discovery software that includes metadata fields identifying natural document

 7   breaks and also includes companion OCR and/or extracted text files), and searchable PDF.

 8                  b.       Unless otherwise agreed to by the parties, files that are not easily converted
 9   to image format, such as spreadsheet, database, and drawing files, will be produced in native
10   format.
11                  c.       Each document image file shall be named with a unique number (Bates
12   Number). File names should not be more than twenty characters long or contain spaces. When a
13   text-searchable image file is produced, the producing party must preserve the integrity of the
14   underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where applicable,
15   the revision history.
16                  d.       If a document is more than one page, the unitization of the document and
17   any attachments and/or affixed notes shall be maintained as they existed in the original document.
18                  e.       ESI will be produced in the following format: single- page images and

19   associated multi-page text files containing extracted text or with appropriate software load files

20   containing all information required by the litigation support system used by the receiving party.

21                  f.       The full text of each electronic document shall be extracted (“Extracted

22   Text”) and produced in a text file. The Extracted Text shall be provided in searchable ASCII text

23   format (or Unicode text format if the text is in a foreign language) and shall be named with a

24   unique Bates Number (e.g., the unique Bates Number of the first page of the corresponding

25   production version of the document followed by its file extension).

26


     ORDER
     C19-1979-JCC
     PAGE - 4
 1                  g.      Metadata fields. The following metadata fields are the only metatdata that

 2   the parties are required to collect and produce, to the extent it is reasonably accessible and non-

 3   privileged: document type; custodian and duplicate custodians (or storage location if no

 4   custodian); author/from; recipient/to, cc and bcc; title/subject; email subject; file name; file size;

 5   file extension; original file path; date and time created, sent, modified and/or received; and hash

 6   value. The list of metadata type is intended to be flexible and may be changed by agreement of

 7   the parties, particularly in light of advances and changes in technology, vendor, and business

 8   practices.
 9                  h.      De-duplication. The parties may de-duplicate their ESI production across

10   custodial and non-custodial data sources after disclosure to the requesting party, and the duplicate

11   custodian information removed during the de-duplication process tracked in a duplicate/other

12   custodian field in the database load file.

13                  i.      Email Threading. The parties may use analytics technology to identify

14   email threads and need only produce the unique most inclusive copy and related family members

15   and may exclude lesser inclusive copies. Upon reasonable request, the producing party will

16   produce a less inclusive copy.

17                  j.      Hard-Copy Documents. If the parties elect to produce hard-copy

18   documents in an electronic format, the production of hard-copy documents will include a cross-

19   reference file that indicates document breaks and sets forth the custodian or custodian/location

20   associated with each produced document. Hard-copy documents will be scanned using Optical

21   Character Recognition technology and searchable ASCII text files will be produced (or Unicode

22   text format if the text is in a foreign language), unless the producing party can show that the cost

23   would outweigh the usefulness of scanning (for example, when the condition of the paper is not

24   conducive to scanning and will not result in accurate or reasonably useable/searchable ESI). Each

25   file will be named with a unique Bates Number (e.g., the unique Bates Number of the first page

26   of the corresponding production version of the document followed by its file extension).


     ORDER
     C19-1979-JCC
     PAGE - 5
 1   D.     Preservation of ESI

 2          The parties acknowledge that they have a common law obligation, as expressed in Fed. R.

 3   Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in

 4   the party’s possession, custody, or control. With respect to preservation of ESI, the parties agree

 5   as follows:

 6          1.      Absent a showing of good cause by the requesting party, the parties shall not be

 7   required to modify the procedures used by them in the ordinary course of business to back-up and

 8   archive data; provided, however, that the parties shall preserve all discoverable ESI in their
 9   possession, custody, or control.
10          2.      The parties will supplement their disclosures in accordance with Fed. R. Civ. P.
11   26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure
12   where that data is created after a disclosure or response is made (unless excluded under Sections
13   (D)(3) or (E)(1)-(2)).
14          3.      Absent a showing of good cause by the requesting party, the following categories
15   of ESI need not be preserved:
16                  a.        Deleted, slack, fragmented, or other data only accessible by forensics.
17                  b.        Random access memory (RAM), temporary files, or other ephemeral data
18                            that are difficult to preserve without disabling the operating system.

19                  c.        On-line access data such as temporary internet files, history, cache,

20                            cookies, and the like.

21                  d.        Data in metadata fields that are frequently updated automatically, such as

22                            last-opened dates (see also Section (E)(5)).

23                  e.        Back-up data that are duplicative of data that are more accessible

24                            elsewhere.

25                  f.        Server, system or network logs.

26                  g.        Data remaining from systems no longer in use that is unintelligible on the


     ORDER
     C19-1979-JCC
     PAGE - 6
 1                          systems in use.

 2                  h.      Electronic data (e.g., email, calendars, contact data, and notes) sent to or

 3                          from mobile devices (e.g., iPhone, iPad, Android devices), provided that

 4                          a copy of all such electronic data is automatically saved in real time

 5                          elsewhere (such as on a server, laptop, desktop computer, or “cloud”

 6                          storage).

 7   E.     Privilege

 8          1.      A producing party shall create a privilege log of all documents fully withheld from
 9   production on the basis of a privilege or protection, unless otherwise agreed or excepted by this
10   Agreement and Order. Privilege logs shall include a unique identification number for each
11   document and the basis for the claim (attorney-client privileged or work-product protection). For
12   ESI, the privilege log may be generated using available metadata, including author/recipient or
13   to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata
14   provide insufficient information for the purpose of evaluating the privilege claim asserted, the
15   producing party shall include such additional information as required by the Federal Rules of
16   Civil Procedure. Privilege logs will be produced to all other parties no later than 30 days after
17   delivering a production unless an earlier deadline is agreed to by the parties.
18          2.      Redactions need not be logged so long as the basis for the redaction is clear on the

19   redacted document.

20          3.      With respect to privileged or work-product information generated after May 13,

21   2019, the date litigation was reasonably anticipated, parties are not required to include any such

22   information in privilege logs.

23          4.      Activities undertaken in compliance with the duty to preserve information are

24   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

25          5.      Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

26   proceeding, inadvertent or otherwise, shall not, for the purposes of this proceeding or any other


     ORDER
     C19-1979-JCC
     PAGE - 7
 1   federal or state proceeding, constitute a waiver by the producing party of any privilege or

 2   protection applicable to those documents, including the attorney-client privilege, attorney work-

 3   product protection, or any other privilege or protection recognized by law, unless expressly

 4   waived by the producing party for the purposes of this proceeding. Information produced in

 5   discovery that is protected as privileged or work product shall be immediately returned to the

 6   producing party, and its production shall not constitute a waiver of such protection.

 7                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 8
 9   DATED: February 21, 2020                             s/Tiffany M. Cartwright
                                                          Tiffany M. Cartwright, WSBA #43564
10                                                        tiffanyc@mhb.com
11                                                        MacDonald Hoague & Bayless
                                                          705 Second Avenue, Suite 1500
12                                                        Seattle, WA 98104
                                                          Phone: 206.622.1604
13                                                        Attorneys for Plaintiff
14
     DATED: February 21, 2020                             s/ Breanne Sheetz Martell
15                                                        Breanne Sheetz Martell, WSBA #39632
                                                          bsmartell@littler.com
16                                                        Annie E. Reuben, WSBA #53299
                                                          areuben@littler.com
17                                                        Littler Mendelson, P.C.
                                                          One Union Square
18                                                        600 University Street, Suite 3200
                                                          Seattle, WA 98101.3122
19                                                        Phone: 206.623.3300
                                                          Fax: 206.447.6965
20                                                        Attorneys for Defendants
21          //
22          //
23          //
24          //
25          //
26          //


     ORDER
     C19-1979-JCC
     PAGE - 8
 1          Pursuant to stipulation, IT IS SO ORDERED.

 2          DATED this 10th day of March 2020.




                                                     A
 3

 4

 5
                                                     John C. Coughenour
 6                                                   UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1979-JCC
     PAGE - 9
